01/04/2022
                                       Viga          -

          IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 21-0350


                                          DA 21-0350

                                                                          HLED
 IN RE THE MARRIAGE OF:
                                                                           JAN 0 4 2022
 DAVINA ATTAR-WILLIAMS,                                                 Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                               rlf IVInntana

              Petitioner and Appellant,
                                                                       ORDER
       and

 STEVEN T. WILLIAMS,

              Respondent and Appellee.


       On November 10, 2021, this Court ordered that self-represented Appellant Davina
Attar-Williams (Davina) file and serve her opening brief no later than December 10, 2021.
On December 13, 2021, Davina filed an Emergency Motion to Combine Cause Nos.
DA 21-0350 and 21-0630 and Extend the Deadline to File the Opening Brief for
DA 21-0350. Appellee Steven Thomas Williams (Steve) responds in opposition, stating
that Davina's motion to extend is untimely. Both Davina and Steve are licensed attorneys
with the State Bar of Montana.
       Davina states that she seeks to combine her appeals. She explains that her instant
appeal of a June 22, 2021 contempt order—issued in the Yellowstone County District
Court—is related to her appeal of a November 15, 2021 contempt order, filed
contemporaneously with her instant Motion and also issued in the same underlying
parenting case. Davina further states that "it makes more sense and is easier for this Court
and both parties to consolidate both appeals in to one set of briefing . . . ."
       Steve requests that this Court deny Davina's motion to extend the time for her
opening brief and that this Court dismiss this appeal. Steve points out that Davina missed
the original deadline to file her opening brief and that this Court extended her deadline
sua sponte in its November 10, 2021 Order. He puts forth that the November 10, 2021
Order stated: "Failure to file the brief within that time will result in dismissal of this appeal
with prejudice and without further notice." Steve adds that her emergency motion has no
justification, pursuant to M. R. App. P. 26(2) and this Court's prior Order.
       This Court finds no emergency with Davina's motion. This Court observes that she
did not file a motion for extension of time at least seven days before the brief was due.
M. R. App. P. 26(2). Davina did not file her opening brief on or before December 10,
2021, after being ordered to do so. M. R. App. P. 13(3). Davina instead chose to file an
untimely, meritless motion three days after the deadline. Accordingly,
       IT IS ORDERED that Davina's Emergency Motion to Combine Cause Nos.
DA 21-0350 and DA 21-0630 and Extend the Deadline to File the Opening Brief for
DA 21-0350 is DENIED.
       IT IS FURTHER ORDERED that this appeal is DISMISSED with prejudice.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to all
parties.
                        (1C -
       DATED this LA            day ofJanuary, 2022.




                                                                   Chief Justice



                                                                   ‘(1--•          vL

                                                           /Q-4( M          AIL




                                               2